Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claim 1) “display the primary game event by spinning the first plurality of game reels through the first game grid and the second plurality of game reels through the second game grid, and stopping the first plurality of game reels and the second plurality of game reels to show a primary game outcome for the primary game event, the primary game outcome including a first combination of game symbols in the first game grid and a second combination of symbols in the second game grid; initiate a bonus game event when a bonus trigger condition is satisfied during the primary game event, the bonus game event including: (a) randomly selecting a symbol from the plurality of game symbols to display in the drawn symbol display, (b) associating an award value with the selected game symbol displayed in the drawn symbol display, (c) marking any game symbol in the first game grid and second game grid that match the selected game symbol displayed in the drawn symbol display, (d) incrementing a first win meter associated with the first game grid with the award values associated with any game symbols in the first game grid that match the selected game symbol displayed in the drawn symbol display, (e) incrementing a second win meter associated with the second game grid with the award values associated with any game symbols in the second game grid that match the selected game symbol displayed in the drawn symbol display, (f) determining if a bonus ending condition is satisfied, and (g) repeating processes (a) - (f) until a bonus ending condition is satisfied”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.
A gaming device with game grids is well known in the art. For instance, Aoki et al. (2010/0197385) in view of Gatto et al. (2007/0167238) teaches a gaming device with game grids. However, Aoki in view of Gatto is silent on “display the primary game event by spinning the first plurality of game reels through the first game grid and the second plurality of game reels through the second game grid, and stopping the first plurality of game reels and the second plurality of game reels to show a primary game outcome for the primary game event, the primary game outcome including a first combination of game symbols in the first game grid and a second combination of symbols in the second game grid; initiate a bonus game event when a bonus trigger condition is satisfied during the primary game event, the bonus game event including: (a) randomly selecting a symbol from the plurality of game symbols to display in the drawn symbol display, (b) associating an award value with the selected game symbol displayed in the drawn symbol display, (c) marking any game symbol in the first game grid and second game grid that match the selected game symbol displayed in the drawn symbol display, (d) incrementing a first win meter associated with the first game grid with the award values associated with any game symbols in the first game grid that match the selected game symbol displayed in the drawn symbol display, (e) incrementing a second win meter associated with the second game grid with the award values associated with any game symbols in the second game grid that match the selected game symbol displayed in the drawn symbol display, (f) determining if a bonus ending condition is satisfied, and (g) repeating processes (a) - (f) until a bonus ending condition is satisfied”,.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715